Citation Nr: 0506495	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  03-27 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee 
disability, as secondary to the service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from November 12, 1961 to 
November 25, 1961.  He has verified reserve service from 
January 1961 to January 1962.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

In his substantive appeal, submitted in September 2003, the 
veteran requested a hearing before a Veterans Law Judge and 
indicated he would appear before the Board in Washington, 
D.C.  However, in May 2004, he submitted a letter canceling 
this hearing due to scheduled surgery for his service-
connected left knee disability, including a total knee 
replacement, and the need for an undetermined amount of 
convalescence.  The Board thus infers a claim for a total 
temporary evaluation for the service connected left knee 
disability, under either 38 C.F.R. § 4.29 or 4.30, and refers 
the matter to the RO for appropriate action.


FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the claim for service connection addressed in 
this decision.

2.  The medical evidence of record contains a diagnosis of 
right knee degenerative joint disease, valgus deformity, and 
tricompartmental disease, that has been medically attributed 
to the veteran's service-connected left knee disability.




CONCLUSION OF LAW

A right knee disability, to include degenerative joint 
disease, valgus deformity, and tricompartmental disease, is 
proximately due to or the result of the service-connected 
left knee disability.  38 U.S.C.A. §§ 1131, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§  3.102, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The Board finds it may grant the veteran's claim for service 
connection for a right knee disability, as secondary to the 
service-connected left knee disability, based on the record 
now before it.  Because the Board is granting the benefit 
sought on appeal, no additional evidence is required to make 
a determination as to the issue, and, hence, any failure to 
comply with VCAA requirements as to this issue would not be 
prejudicial to the veteran.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Bernard v. Brown, 4 Vet. App. 384 (1993).  As 
such, the Board finds it is not necessary to further analyze 
the adequacy of VCAA compliance in the present case.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1131.  In the absence 
of chronicity at onset, a grant of service connection 
requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be established where all the 
evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis if 
the claimed disability is shown to be proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310.

With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
when aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection for a left knee disability was initially 
granted by the Board, in an August 1985 decision.  The 
disability is currently described as postoperative 
meniscectomy, left knee, with genu varum deformity, and is 
evaluated as 10 percent disabling.  Service connection has 
also been granted for traumatic arthritis of the left knee 
assigned a 10 percent disability evaluation.  The Board notes 
that the veteran recently reported, in May 2004, that he 
would be undergoing a total left knee replacement. 

The medical evidence shows that the veteran is currently 
diagnosed with a right knee disability, that has been 
described as severe degenerative joint disease; severe 
degenerative joint disease of the patellofemoral joint with 
tricompartmental degenerative joint disease characterized by 
joint space being bone to bone and medial joint space 
slightly narrowed but open due to genu valgum; and a right 
knee disorder involving altered gait and toe stoppage.  

Concerning the etiology of the veteran's right knee 
disability, the evidence presents the following opinions:

In March 2002, the veteran's VA treating physician, Govind P. 
Senjalia, Staff Physician, opined, "The [veteran] has always 
favored the right knee after he injured the left knee causing 
deterioration of the right knee from altered gait."  The 
physician subsequently diagnosed severe degenerative joint 
disease in the right knee "proba[b]ly from over use due [to] 
involvement of left knee which has caused altered gait."  At 
the time of this evaluation, the veteran was 59.

In October 2002, another of the veteran's VA treating health 
care provider, Brianne L. Sinha, A.R.N.P., made the following 
statement:

[The veteran] [h]as severe DJD right 
knee, patellofemoral joint with 
tricompartmental DJD, lateral joint space 
is bone to bone, medial joint space is 
slightly narrowed but open due to genu 
valgum.  Above findings probably from 
over use due to involvement of left knee 
which has caused altered gait, toe 
steppage and rt knee disorder.

A report of VA examination for the right knee, conducted in 
December 2002, reflects clinical findings by X-ray of severe 
tricompartmental osteoarthritis of the right knee.  The 
examiner diagnosed severe tricompartmental osteoarthritis of 
the right knee.

In June 2003, Sinha, observed the veteran to exhibit "[p]ain 
in left non weight bearing, severe, also rt severe due to 
gait disorder."  The outpatient entry reflects an impression 
of severe osteoarthritis in the left knee, right knee pain, 
gait disorder, and degenerative joint disease secondary to 
overuse from left knee.

In August 2003, Kevin W. Condict, a VA Resident in 
Orthopedics, provided the following observation in evaluating 
the veteran for a total knee replacement for his service 
connected left knee:

This 60 year old [veteran] with long h/o 
bilateral knee pain referred for possible 
TKA.  He had what appears to be an open 
medial partial meniscectomy on his left 
in the 1960's, and progressively has had 
worsened pain in this knee and 
subsequently severe pain in right knee 
from djd and favoring.  

In January 2004, the veteran submitted the opinion of his 
private treating physician, John A. Ortolani, M.D.  In 
pertinent part, the physician stated:

I also feel [the veteran]'s right knee 
condition is likely secondary to his 
service-connected left knee injury, as he 
was placing most of his weight on his 
right knee to protect his left knee for 
many years.

Finally, in April 2004, the veteran submitted an evaluation 
by a second private physician, James M. Grimes, M.D., 
F.A.A.O.S.  After examining the veteran, the physician noted 
that X-rays revealed evidence of severe osteoarthritis with a 
valgus deformity and tricompartmental disease, as compared to 
moderate osteoarthritis of the left knee.  Dr. Grimes 
continued on to opine:

... in all likelihood there certainly is an 
association of his left knee initiation 
of arthritis at the time of his injury in 
the service and his right knee.  It also 
appears that this is not the absolute 
cause; it certainly is associated.  

As noted above, the veteran underwent VA examination for his 
right knee disability in December 2002.  The examiner 
diagnosed severe tricompartmental osteoarthritis of the right 
knee and offered the following opinion as to the cause of the 
right knee disability:

The [veteran's] service medical records 
are silent for any type of medical 
management for his right knee and it is 
just as likely as not that the 
[veteran's] right knee condition is 
secondary to an aging process.  I am in 
disagreement with his prior healthcare 
providers that his altered gait mechanics 
of his service connected left knee has 
accelerated the osteoarthritis of his 
right knee.  It is felt by this medical 
examiner that the [veteran's] 
osteoarthritis of his right knee is a 
stand alone entity, nonaggravated, nor 
adjunct to his service connected left 
post traumatic osteoarthritis and 
meniscectomy.

In arriving at this opinion, the examiner, Gregory M. Lower, 
D.O., C.I.M.E., Diplomate American Board of Orthopedic 
surgery, indicated that he had reviewed the veteran's claims 
file.  He noted, in particular, the October 2002 opinion of 
(Dr.) Sinha and the March 2002 opinion of Dr. Senjalia.

The Board acknowledges that all examining and treating 
physicians appeared to have the requisite qualifications.  In 
addition, all expressed familiarity with the veteran's 
medical history and apparently had access to treatment 
records concerning the right and left knee.  Having access to 
the original service medical records is not as important in 
this case, as the issue is secondary service connection, 
rather than service connection based on a causal link to 
injury or disease during active service.  Finally, all 
examiners and treating physicians examined the veteran 
personally.

After consideration of all of the medical evidence, and after 
analyzing all of the proffered medical opinions, the Board 
finds the opinions of Sinha and Drs. Senjalia, Condict, and 
Ortolani to be more probative than that of the VA examiner, 
Dr. Lower, for the following reasons.

First, given the relatively equal positions held in terms of 
expertise and access to medical records and the veteran, the 
Board finds that the veteran's treating physicians, excepting 
Dr. Grimes, had additional familiarity with the veteran 
himself, and intimate knowledge of his bilateral knee 
condition over a period of time.  This information, which 
would of course include results of clinical and radiological 
testing, observations during regular appointments and other 
kinds of treatment, such as physical therapy, would provide a 
deeper understanding of the veteran's left and right knee 
disabilities, their progression, and their inter-
relationship.  Sinh, unlike Senjalia, Condict, and Ortolani, 
does not appear to be a physician, but a registered nurse 
practitioner.  The Board notes that she does not have the 
same medical qualifications, therefore, as a doctor, but, as 
nurse practitioners, she would have even more hands-on 
knowledge of the nature and extent of the veteran's 
disabilities.  The Board therefore accords her opinion 
respect and weight, particularly as it is consistent with 
that proffered by the VA staff physician and orthopedic 
resident.

Second, the sheer weight of five accumulated opinions 
supporting the veteran's claims must be noted.  The Board 
acknowledges that Dr. Grimes does not have a prolonged 
history of treating the veteran, and that Sinh is not a 
medical doctor.  Moreover, Dr. Grimes' opinion is qualified 
in that he stated that the veteran's service connected left 
knee is not the absolute cause of the right knee 
disabilities.  Notwithstanding, the physician averred and 
then affirmed that the right knee disability is "certainly 
associated" with the service connected left knee disability.  
Even so, excepting Dr. Grimes and Sinh, there are yet three 
physicians who also proffered opinions etiologically relating 
the right knee disability to the service-connected left knee.  
Of these are two VA treating physicians, one being a resident 
in orthopedics and the other a staff physician in 
orthopedics.  The third physician is the veteran's treating 
physician who, by the veteran's report, has been treating the 
veteran for the last eight years.

Finally, the Board notes that Dr. Lower's lone, dissenting 
opinion is predicated, at least in part, on a failure of 
findings of complaints of or treatment for a right knee 
disability in service:  "The [veteran's] service medical 
records are silent for any type of medical management for his 
right knee ..."  Secondary service connection does not require 
a finding of injury or disease during active service, only a 
relationship between the claimed disability and the service-
connected disability.  See 38 C.F.R. § 3.310.

The record reflects no other evidence, opinions, statements 
or findings-other than the opinion proffered by Dr. Lower in 
December 2002-that would refute the opinions of Drs. Sinha, 
Senjalia, Condict, and Ortolani linking the veteran's right 
knee disability to his service-connected left knee 
disability. 

Hence, after review of the evidence, the Board concludes that 
the evidence establishes that the veteran's currently 
manifested right knee degenerative joint disease, valgus 
deformity, and tricompartmental disease, related to the 
service-connected left knee disability.  Thus, service 
connection for his right knee degenerative joint disease, 
valgus deformity, and tricompartmental disease is granted.  


ORDER

Service connection for a right knee disability, to include 
degenerative joint disease, valgus deformity, and 
tricompartmental disease is granted.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


